Opinion by
Mb. Chief Justice Stebbett,
Our consideration of the record and the testimony sent up therewith has satisfied us that “ the elements of murder in the first degree were proved-to exist,” in this case. The testimony tends to prove not only that the deceased, Ellen Miller, was cruelly and brutally murdered, but that the prisoner was the guilty agent, and that, at the time of committing the felony, he intended to kill her. It is unnecessary to refer in detail to the testimony tending to establish the corpus delicti, the prisoner’s guilty agency in the matter, or the degree of the felony. In connection with other evidence in the case, the testimony of physicians,—who were present at the post mortem examination, —as to the manner in which the killing was accomplished, tended to show that Ellen Miller was murdered, and that her slayer intended to take her life. According to their testimony, the well defined, plainly visible thumb and finger marks— “ deep indents ”—upon the neck of the deceased, above the windpipe, her facial appearance, etc., warranted them, as sci*519entific experts, in expressing the opinion that her death was due to strangulation, caused by the application and continuation of the powerful external force which left its impress on her neck. One of the witnesses describes her facial appearance thus: “ There was a distinct expression of anguish, which when recognized has a very peculiar,—that staring look, with eyes wide open and the pupils dilated, that is very striking: then there was on one side of the larynx or the throat a deep indent, of probably half an inch at least deep, indent probably a quarter inch, a thumb mark, and on the other side the finger marks themselves: some blood oozed from her mouth had stained her lips: her tongue lay forward in her mouth against the teeth: then of course those different, many other marks, the wrenching of the left arm which was severely twisted.”
All the facts and circumstances disclosed by the testimony, including the prisoner’s previous threats to kill deceased, his subsequent flight, etc., etc., not only point to the conclusions contended for by the commonwealth, but they appear to be inconsistent with any reasonable hypothesis of innocence based upon the testimony. Again, if the witnesses be correct as to the manner in which the killing was accomplished, it indicates deliberation and premeditation. The facts were all for the exclusive determination of the jury; and to them they ■ were fairly submitted in a clear, adequate and decidedly impartial charge, to which no just exception can be taken. Further comment is deemed unnecessary.
It follows from what has been said that the first and second specifications are not sustained. As has been already intimated, the charge is impartial and fully adequate, and hence the third and last specification must also be dismissed.
The learned counsel, who so ably and zealously represented the prisoner, have the satisfaction of knowing that they have left nothing undone that could possibly redound to his benefit.
A careful examination of the record has failed to disclose any error that would justify us in reversing the judgment of the court below. The judgment is therefore affirmed; and it is ordered that the record be remitted to the court of oyer and terminer, for the purpose of execution.